Mary T. Hoeltzel Vice President & Chief Accounting Officer CIGNA Corporation May 3, 2011 RoutingTL14A 1601 Chestnut Street Philadelphia, PA 19192 Telephone215-761-1170 Facsimile215-761-5613 mary.hoeltzel@cigna.com VIA EDGAR Mr. Jim B. Rosenberg Senior Assistant Chief Accountant United States Securities and Exchange Commission treet, NE Washington, DC 20549 RE:CIGNA Corporation Form 10-K for Fiscal Year Ended December 31, 2010 Filed February 25, 2011 File No. 001-08323 Dear Mr. Rosenberg: On behalf of CIGNA Corporation and in response to your letter to Mr. McCarthy dated April 29, 2011, please be advised that we expect to provide you a response on or before May 25, 2011.This timeframe contemplates our normal review of the proposed response with members of the Audit Committee of our Board of Directors.If you would like to discuss this matter further, please do not hesitate to contact me at (215) 761-1170 or by facsimile at (215) 761-5613. Sincerely yours, /s/Mary T.Hoeltzel Mary T. Hoeltzel Vice President and Chief Accounting Officer
